DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16, 17, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (2010/0222635) in view of Ochsner et al (2019/0076588 corresponding to PCT/EP2017/054929; WO2017/149083).  Poirier discloses the measuring/calculating of left ventricular systolic pressure (e.g. paras. 4, 24, 29, 27, etc.) to control the speed and/or flow rate of the pump (e.g. paras. 3, 29, etc.) where the target reference pressure is set (e.g. abstract, figure 2, paras. 19, 25, etc.) where the system can be controlled by a computer, memory, instructions, etc. (e.g. paras. 66, 67, etc.). As to the maximal mechanically unloading, since Poirier aims to keep the pressure at a very low threshold, and pumping out as much blood as possible without collapse (e.g. para. 31, etc.), he will maximally mechanically unload the heart.  For claim 16, while there is an intended use limitation of being used for treating an AMI patient and putting the pump into an AMI heart, no active method step has been set forth to first determine if a patient or heart is an AMI patient/heart to implant the heart pump (in the alternative, see the 103 rejection below).
Poirier is silent as to exactly how the inlet cannula (i.e. the claimed first portion) is connected to the left ventricle. Ochsner discloses the use of a lvad input cannula with pressure sensor being connected so that it is located within the left ventricle to directly measure LV pressure (e.g. figure 1, claim 6, etc.) and prevent the cannula from having heart tissue sucked into the cannula, providing a more stable connection of the cannula to the left ventricle, and accurately sensing of LV pressure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Poirier, with the use of the lvad input cannula with pressure sensor being located within the left ventricle to directly measure the LV pressure, as taught by Ochsner, to provide the predictable results of preventing the cannula from having heart tissue sucked into the cannula, providing a more stable connection of the cannula to the left ventricle, and accurately sensing of LV pressure.
In the alternative for claim 16 and the use and implanting of the LVAD into an AMI patient’s heart, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Poirier in view of Ochsner, to have the pump positioned within an AMI patient’s heart, as is well known and common knowledge in the art, to provide the predictable results of keeping the patient alive and relieving stress on the heart by allowing the LVAD to perform the pumping of blood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 16, 17, and 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10960118. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the patented claims to include a pressure sensor in the left ventricle and maximally mechanically unloading the heart, as is common knowledge and well-known in the art, since it would provide the predictable results of directly measuring the LVSP resulting in the most accurate LVSP and maximally mechanically unloading the heart to pump out the most blood from the heart.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	7/15/22